DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The finality of the rejection of the last Office action   is withdrawn in view of newly discovered Yamamoto et al (WO 2016/052273 A1).

The indicated allowability of claims 1, 3, 5, 8 and 11 is withdrawn in view of the newly discovered reference(s) to Yamamoto et al (WO 2016/052273 A1) .  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 8 and 10-11 are rejected under 35 U.S.C. 102(A)(1)as being anticipated by  Yamamoto et al (WO 2016/052273 A1) as evidenced by the machine translation thereof from Espacenet and evidenced by Yamamoto et al (US 2017/0199461 A1).   With respect to applicant’s claims 1, 3, 5, 8 and 10-11, the method of page 64 in the Translation of Yamamoto et al (WO 2016/052273 A1) and in [0806] to [0810] in Yamamoto et al (US 2017/0199461 A1) with respect to the A-11 composition  of Table 5 in Yamamoto et al wherein   the topcoat composition is comprised of AD-1  is a compound with a piperidine structure and thus a species of applicants’ basic compound  (2) and Resin X1 has no fluorine atoms present and Resin X6 has a mer with fluorine atoms present and the solvent used is 4-methyl-2-pentanol which is a secondary alcohol  is a species of applicant’s invention. The developer used for the method set forth in Yamamoto et al  as evidenced in Table 6 of (US) Yamamoto et al is in Example 11 comprised of 100% butyl acetate an organic solvent. With respect to applicant’s claims 1, 3, 5, 8 and 10-11, the method set forth by Yamamoto et al (WO 2016/052273 A1)  as evidenced by as evidenced by the machine translation thereof from Espacenet and evidenced by Yamamoto et al (US 2017/0199461 A1) with respect to Example 11 as Re-11 composition in Table 6 is a species anticipating applicants’ method.   
 
Claim(s) 1, 3, 5, 8 and 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Yamamoto et al (WO 2016/052273 A1) as evidenced by the machine translation thereof from Espacenet and evidenced by Yamamoto et al (US 2017/0199461 A1). 
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 
 With respect to applicant’s claims 1, 3, 5, 8 and 10-11, the method of page 64 in the Translation of Yamamoto et al (WO 2016/052273 A1) and in [0806] to [0810] in Yamamoto et al (US 2017/0199461 A1) with respect to the A-11 composition  of Table 5 in Yamamoto et al wherein   the topcoat composition is comprised of AD-1  is a compound with a piperidine structure and thus a species of applicants’ basic compound  (2) and Resin X1 has no fluorine atoms present and Resin X6 has a mer with fluorine atoms present and the solvent used is 4-methyl-2-pentanol which is a secondary alcohol  is a species of applicant’s invention. The developer used for the method set forth in Yamamoto et al  as evidenced in Table 6 of (US) Yamamoto et al is in Example 11 comprised of 100% butyl acetate an organic solvent. With respect to applicant’s claims 1, 3, 5, 8 and 10-11, the method set forth by Yamamoto et al (WO 2016/052273 A1)  as evidenced by as evidenced by the machine translation thereof from Espacenet and evidenced by Yamamoto et al (US 2017/0199461 A1) with respect to Example 11 as Re-11 composition in Table 6 is a species anticipating applicants’ method. 
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 13 of claim 1, “atomsor” should be --- atoms are---.  In rewriting the amended claims from the last Office action these two words were clearly not kept separate.  Appropriate correction is required.
Allowable Subject Matter
Claims 2, 4 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
 Cancellation of claims 12-13 removed all rejection set forth in the last Office action, but in view of the new rejections above, the finality of the last Office action was removed and this application is not allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA HAMILTON whose telephone number is (571)272-1331.  The examiner can normally be reached on Monday and Thursday 10 am to 2 pm and 4 pm to 8 pm est Tuesday, Wednesday and Friday 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CYNTHIA . HAMILTON
Examiner
Art Unit 1737



/CYNTHIA HAMILTON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        04/05/2021